Citation Nr: 0507570	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-15 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
fracture of the right mandible with paresthesia in the 
mandibular division of the fifth cranial nerve, evaluated as 
30 percent disabling from January 20, 2004, and 10 percent 
disabling prior to that date.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1959 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 10 percent evaluation 
for residuals of a fracture of the right mandible with 
paresthesia, after granting service connection for this 
disability.  In a November 2004 rating decision, the RO 
granted an increase to 30 percent for this disability, 
effective January 20, 2004.  As this does not represent the 
highest rating for the disability, the appeal continues.

When this case was last before the Board in November 2003, it 
was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to January 20, 2004, the residuals 
of a fracture of the right mandible with paresthesia were 
manifested by incomplete paralysis of the fifth cranial nerve 
that more nearly approximates moderate than severe.

2.  For the period beginning January 20, 2004, the residuals 
of a fracture of the right mandible with paresthesia were 
manifested by severe, incomplete paralysis of the fifth 
cranial nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right mandible with 
paresthesia in the mandibular division of the 5th cranial 
nerve for the period prior to January 20, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004). 

2.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the right mandible with 
paresthesia in the mandibular division of the 5th cranial 
nerve for the period beginning January 20, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issue currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, letters dated in March 2001 and May 2002 from the 
RO and a letter dated in January 2004 from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that in April 1960 the veteran 
sustained a compound fracture of the right mandibular angle 
with paresthesia of the left inferior alveolar nerve.

An October 2000 VA progress noted states that  the veteran 
feels numbness and tingling and experiences drooling saliva 
and liquids from the right side of the mouth.  He also 
complained of pain off and on in the right lower jaw and the 
temporomandibular area.  Upon examination the veteran 
displayed loss of sensation to touch in the right mandibular 
area, right cheek, right submandibular area and upper half of 
the right side of the neck.  Side to side movements of the 
neck were normal.  There was no deviation of the mouth to 
either side.  There was no deviation of the tongue.  The 
impression was sensory loss on right side of the face in the 
mandibular division of the fifth nerve.

According to a March 2001 VA oral and dental examination, the 
veteran complained of numbness from his lower lip to the 
angle of the lower jaw and from the middle of the lip to the 
angle of the mouth.  The center of his tongue, right side and 
his anterior teeth back to the angle of the mandible on the 
inside were numb.  He had feeling on the right side only from 
the right angle of the mouth back to the angle of the jaw of 
the mandible.  He had a slight problem with popping on the 
right side with moderate opening.  There was no limitation on 
opening.  The veteran stated that he bites his lip often 
because he cannot feel it and that he drools on the right 
side.  Intraoral exam revealed that the veteran is missing 
teeth numbers 1, 2, 13, 14, 16, 17, 30, 31, and 32.  The 
diagnosis was paresthesia right side mandible related to 
military accident.  

In a May 2002 statement, the veteran explained that he was 
hit with a baseball bat, causing the fracture of his right 
lower mandible.  He also stated that teeth had to be 
extracted due to the fracture.

In his VA Form 9, the veteran stated that he requests a 
higher rating because the right side of his tongue and the 
gums on the right side of his mouth have no feeling 
whatsoever.

The report of a January 2004 VA dental examination states 
that the veteran has teeth numbers 3, 5, 7, 8-12, and 20-29.  
There was decay at teeth numbers 9-12 and 29.  There was 
bleeding on probing at the lingual aspect of tooth number 28 
and there was a sore spot at the lingual aspect of the 
edentulous ridge of tooth number 14.  

The report of a January 2004 neurology examination notes that 
the veteran complained of persistent numbness, tingling, and 
paraesthesia of the right side of the lower face and right 
jaw, right side of the buccal cavity, in the right gum 
gingival region, and below the tongue in the frenulum region.  
The veteran stated that he cannot chew on the right side and 
frequently bites his right side.  Food comes out of the right 
side of his mouth.  He did not complain of much pain but said 
that he used to experience a lot of pain in the right jaw in 
the past.  Upon examination, the motor function of the right 
jaw was diminished to 4/5 in muscles of mastication.  Slight 
atrophy was noted in the right lower jaw area.  There was 
decreased pinprick and light touch sensation noted; this was 
moderately severe on the right side lower face in the V2 and 
V3 distribution of the trigeminal nerve.  In addition, inside 
the buccal cavity in the gingival area and below the tongue 
on the right side the decreased pinprick and light touch 
sensation was moderately severe.  The diagnosis was 
trigeminal sensory neuropathy of the right face in the 
distribution of V2 and V3 area of the right face (post-
traumatic neuralgia).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's residuals of a fracture of the right mandible 
with paresthesia in the mandibular division of the fifth 
cranial nerve are currently evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8205, paralysis of the fifth 
(trigeminal) cranial nerve.  Under that code, a 10 percent 
rating is warranted for incomplete, moderate paralysis.  A 30 
percent rating is warranted for incomplete, severe paralysis.  
A 50 percent rating is warranted for complete paralysis.  A 
note following the diagnostic code states that the rating is 
dependent upon the relative degree of sensory manifestation 
or motor loss.

For the period prior to January 20, 2004, the veteran's 
residuals of a fracture of the right mandible with 
paresthesia in the mandibular division of the fifth cranial 
nerve were evaluated as 10 percent disabling (also under 
Diagnostic Code 8205).  During that time, the disability was 
manifested by numbness in the lower lip and lower jaw, which 
caused the veteran to drool.  The veteran displayed loss of 
sensation to touch in the right mandibular area, right cheek, 
right submandibular area and upper half of the right side of 
neck.  Side to side movements of the neck were normal.  There 
was no deviation of the mouth to either side and there was no 
limitation on opening.  Nothing in the medical record for 
this time period indicates that the incomplete paralysis of 
the veteran's jaw was more than moderate.  Therefore, for 
this time period, the disability is appropriately rated as 10 
percent disabling.

For the period beginning January 20, 2004, the veteran is in 
receipt of a 30 percent rating.  The January 2004 VA 
examination report states that the veteran has decreased 
motor strength of the jaw and decreased sensation that is 
moderately severe.  These findings warrant the 30 percent 
rating assigned and no higher; the disability does not more 
nearly approximate the complete paralysis of the fifth 
cranial nerve required for a higher rating.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability for either 
time frame, but has found none.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for the residuals of a fracture of the right 
mandible with paresthesia in the mandibular division of the 
fifth cranial nerve and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased initial rating for residuals of a 
fracture of the right mandible with paresthesia in the 
mandibular division of the fifth cranial nerve, evaluated as 
30 percent disabling from January 20, 2004, and ten percent 
disabling prior to that date, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


